Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 reads as “An original prate…” where Applicant likely intended the claim to read “An original plate…”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5547788 A (U.S. Patent Document 2 of the Information Disclosure Statement filed 16 June 2020, hereby referred to as Han).
Regarding Claims 1-6, Han discloses a mask and a method for manufacturing a mask. The mask comprises a substrate, an optically transparent film formed on the mask substrate (corresponding to the first film of the instant invention), and an opaque mask pattern (corresponding to the second film of the instant invention) (Col 2. Line 56-61). The mask substrate is a material that is transparent with respect to optical radiation, such as quartz (Col. 6 Line 35-40). The optically transparent film is spin-on glass (Col. 8 Line 14-18), which is a silicon-based material. The opaque material layer may be a material such as chromium (Col. 6 Line 55-59). The material is said to be a material that can block light (i.e. a light-shielding layer) (Col. 7 Line 63-65). The mask substrate is stepped, and the steps are formed by etching the surface of the substrate (Col. 3 Line 25-29). Furthermore, a step of performing a slope etching can be seen in Fig. 14. See also Col. 7 Line 34-54. As shown in Fig. 14 through Fig. 16, the substrate has two regions, with the two regions respectively having first and second heights. A slope is located between these two regions. While no explicit mention to the etching rates of the films is made, it is presumed that the etching rates are inherent to the materials used. Since the films are of similar or identical compositions as the films of the instant application, it would be expected that the etching rate of the first film disclosed in Han is larger than the etching rate of the substrate and the etching rate of the second film disclosed in Han is smaller than the etching rate of the first film.
Regarding Claims 7-8 and 12, Han discloses that the mask substrate has a resist layer formed on it (Col. 7 Line 18-24). As can be seen in Fig. 13, the photoresist layer is coated on the substrate (Col. 7 Line 21-23). The resist layer is exposed by irradiating light, resulting in a sloped resist layer (see Fig. 13). Slope etching on the mask substrate is then performed using the resist pattern (Col. 7 Line 32-33, see also Fig. 14). The result of the slope etching is a sloped substrate with two regions of differing heights with a slope between them, as seen in Fig. 15. The resist is said to be developed (Col. 9 Line 18-21). It is stated that a material which can block light (i.e. a light-shielding layer) is deposited on the mask substrate (Col. 7 Line 63-65).
Regarding Claims 13-16, Han discloses a sloped mask plate. The steps of the mask substrate are preferred to have a thickness (i.e. height) equal to the steps on a semiconductor wafer (i.e. a second substrate), multiplied by the square of the magnification of a projection lens used with the mask (i.e. a reduction ratio) (Col. 2 Line 41-44). Han provides several formulas for the thickness such that it falls within desired specifications. See the formulas in Col. 4 and Col. 6. As stated above, the mask is also stated to have a light shielding layer on the mask substrate (Col. 7 Line 63-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5547788 A (U.S. Patent Document 2 of the Information Disclosure Statement filed 16 June 2020, hereby referred to as Han) in view of US 20160202611 A1 (Kim).
Regarding Claims 9-11, Han discloses a method for forming a mask according to instant Claim 7. Han’s method includes depositing a resist layer and exposing it to an irradiating light source in a select location (see Han, Fig. 13). However, Han does not disclose the use of a multi-shot exposure technique. Kim teaches a method of manufacturing photomasks and a method of forming resist patterns. Kim’s method includes the use of a multi-shot laser process (Kim, paragraph 0066). A laser source is located over a transparent substrate on which a resist layer is formed (Kim, paragraph 0067). The light source provides a plurality of laser shots (Kim, paragraph 0068) and the number of shots and/or the length of each shot (i.e. the dose) can be adjusted (Kim, paragraph 0071). The shape of the shots may be square or rectangular (Kim, paragraph 0108), indicating that different shapes and sizes can be used for the shots. While the shots may overlap (Kim, paragraph 0112), it is not required. Han and Kim are analogous art because both references pertain to methods of forming masks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the multi-shot exposure process taught by Kim to produce the slope on the resist film in the method for producing a mask disclosed by Han because the multi-shot laser process allows for the exposed portion of the resist to activate while preventing damage to the photoresist layer (Kim, paragraph 0147) and selected areas can be exposed (Kim, Fig. 12A-12C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAYSON D COSGROVE/Examiner, Art Unit 1737      

/PETER L VAJDA/Primary Examiner, Art Unit 1737       09/08/2022